                                      12,e. voireo         s-raTe3 -0iSTY.C-r              COort-




          i'Arops          r     -Dow4e5 RECEIT '1'
                               2.81 ia -z-cf

                                              ifila SEP 211 AO lb
                       v_s                                                        Vil A 11 ,$) :              .2,15-c_V- 42'7
                                                tj."-;. 1ST R1CT COURT
                                               mlnrIr riRTPICT ALA

1         - ,2 Parr-
          0      ,   co-T.       e r rya ci_116&)            e_-1 A I .




,                                                                                                                                                        1

                                              Cil oirro.3     f-0r "E-g-ITooCr,v e.                -.-- el:e       ,




                     6\L1.) CO cel e3 -TO --r4 ,5 i4040.1c1 III e_            Ce5er-i- —31e P14„,ii-,Fr -TA                                   1'04 ke.
                                                                                      1
          The .---1- el 4./ eSi-           ,-)(" 17)1 S C5 r d e r TO STeP 117 e..               TZ0 .. a   c. ar"         E.f ci-e r ), n2i.

                                         6
          PN.S6.0 1,3 c.-1,;) ALA- 6,14 1-                          Cease.. -Vie,           c-12-- In eVev 1       Q r% cL,       h ,sTrik.n.e.)

          oF     An        Pialcci- Czve r '001C-5 i ,3 III.S c4 ol P:

                13)ere           are • "elheus4,1).(s (IF              - -4reL cover
                                                                      1i                           l000es          06k)           to e. ..)_,
          re(neve 4 Rom                     Me      I % .6%5_      b tie   rò TA.5               A- c...--;,:h3 1 7.---AAT ',ás

          _E.0-1--     tr-o -r- 8 t-        .) b e.C.
                                                   ,  ci.e d       j --111,s c_ovf
                                                                   a

                     "Vie       r--c450.3     (;t. V e.-- s 1 s    -7-21.5    16 10    St%1".             An-r ""A
                                                                                                        A-re
                                                                                                               n
                                                                                                                                           D.O. c-.

          Thar 1145 yozy-t—                 ye; ,ge,-,. -b eatfle ‘1\               TA e                  c e,„yrali 1i e-ai--..:,
                                                                                                 5- ‘.) t((                                     -iS
                                                               --rtf
          ro          Le       11 el 'b     on) of-i-        `-7 acia 6        -rk-i-r       Loas           en 0\./ e            rt b ti.-1
          A- 1)..3                                                                                                     •
                      k        aoa D.

                      CqMr.,,             b4„Nf2ej         Ilks_ f)Cde re d ---)Le.                F-1         Ji‘loc4j            -ro

          temoae               cill       Oartt. cdve(-       kootc *.;      4...)1)       -nip         5'4 rn e. r. 13            6 e-4.r1.3
          -00r4 . 71-Ko L.)ik               Oar   -7-1 c    c4
                                                            -1.1             _-
                          ►e                                                               -f"      1--)&ye           ,
                                                                                                                      )
                                                                                                                   kees            Lp..) -n, e.
      .
           e'_r wk P         5or- crr )e,sr (Jo)                      Ten)        V ekrs            a fa.d.            )4,,ie_      Per,...)

           Purc-kc,Le &                (k.1 Q Z a. Fo r             1.) fyx AY're
[--


                                                                                                                                       •
                   Goar-a 11-)45-r1 • cc2.0.15.1                                  frac                Pick
.        4110 0%      _PPele-S. 1144- re4 ries, 8.3,Ltt. c/a sc,4s                                        .S 1J rAM
    cz;I e        f wt aI       &VIC S                             h.de,    cd            Se07"            t/P f   417. r        reS    1
           Thkr.t                    ha.5. 'NMI"                                                A 1,1r-    Axi_       1-1-4rii
    cz,vor        60,2ic       as     /".Q          inj 11)                       r4
                  ese_ P:cs.r. A                   t&1                  fujo= A-4-e                    6, pa

          a     1 eilcr         s  —6e       1N,     T
                                                     )/


             701,
                )        S     4sjc--s_            s _CA& r-r"                    dC"             'Ile.        b.0. L.      re-)
                13:3. .ret                           113e.s                00)e.S.                        -Oils C4 cc. • s

         eCI    set     iLN            r-p                                 AlSh                              Dttre       its7

                              ta.,eve.it                             tlAtf-e-



         Ls_      r otir                                                              r?)                 ishvcs   re)           At.

     1-
      0 -11-);S          Ce45-e-      ror

               le--     s-r• c cLr PLA.sr..)..11 ct

                                                                                 IS           Li it11„ 'Doer

    --rha,),,s4.1ct           otc-                       •     _ell..      1-7.fis4       r           Celt
                                                                                                          )
                                                                                                            4-a)                   e

    (0   5     (\)61-      loet21       et         Pi-A lo_m_                         .5.S2           c9 Aw_                t-

     etj e)..\e
               ja I           esek, QDokS di                         -rb                              u        I            ("s Se

    1 14.5-- 8P e•---) ATuelif,
    ,                          rit                                                        Ite441.--41,I               air-r-
                over C(9(3)                          ___1{2C2                         e         6,9          pe -rn     e        0 13
    -0, 15        00-0.          412:7 in-a              Is'orit     st.e_       4,40,,x)r      'Dorn          1 ihtiota



                                                                                          0s
                                Cecl,                  /IF      ..cCti




 a fOPj                         ,
                                7 14ri       1-2a      e          S to pi— -TO          -Oen?

"Th e-               enrr       ePF" re rree-TIJAi S       I e„ ai       o            .5      e

 q5      nit   C, e r tc_   dF     Ceurr-S                 e_                   sra ros

   _57-1/..4-7" Ca dr-T" VI a      i ej^1    (Y-1./1 0,3 ih. s               a 157.- bt.11   r ce
-74 in 93       Okitve5   D.. tV. yY
                                                                 MONTGOMERY AL 360
   C'F PA- eL(1)
N-00 (..,coute or                                                   22 SEP 2020 PM 3 L
                                                                                         REVER / USA
      cri 0, 4(
             3 6.0
                                                  b        5 b      C4- Cour r
                                       0tv e
                                                  c-t)or   srreer                e-it
                                       rno.)-,-       rn ej 4/
                                                           .)
 A-c-17643                                                              3 491.04 -
 2- II       - 43,



                 cleric OF     r
